DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Wong et al. (US 20120010513 A1, hereinafter “Wong”)
Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) 
Vetter et al. (Linear Object and Image synthesis From a single Example Image, July 1997, hereinafter “Vetter”)
Nayar et al. (US 20050275747 A1, hereinafter “Nayar”)
Ghafarianzadeh et al. (US 10176388 B1, hereinafter “Ghafarianzadeh”).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 6, 10-13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120010513 A1, hereinafter “Wong”) in view of Chalom et al. (US 20170308992 A1, hereinafter “Chalom”).
Regarding claims 1, 10 and 15:
Wong teaches a method comprising:
receiving one or more medical images of an anatomical structure (Wong [0109], [0112]-[0113], [0186], where Wong teaches the image or images  can be a computer tomography ("CT") scan or magnetic resonance imaging ("MRI") of body parts, fig. 4);
determining one or more feature vectors (Wong [0131]-[0133], [0192], where Wong teaches performing global registration NMI that reflects image features);
mapping the one or more feature vectors to one or more motion vectors using a machine learning based motion model (Wong [0131]-[0133], [0192], where Wong teaches the mapping of one or more feature vectors to corresponding one or more motion vectors);
determining one or more deformation fields representing motion of the anatomical structure based on the one or more motion vectors and at least one of the one or more medical images (Wong [0109], [0112]-[0113], [0131]- [0133], [0192], [0196]-[0197], [0201]-[0202], where Wong teaches generating the deformation field based on the determined motion vector(s) and image features); and
performing a medical imaging analysis task using the one or more deformation fields (Wong [0201-[0202], where Wong teaches the transformation field is used for viewing of the patient during intervention).

However, Chalom, in the same line of endeavor teaches training system model for image correction and analysis wherein Machine learning is used to create models that learns how to classify and how to predict motion vectors based on image feature set. A learning machine is used to create model to map the image feature set to motion vectors and determine the motion field that is created by movement or displacement (Chalom abstract [0028], [0033], figs. 3, 8 and 15).
	Therefore, taking the teachings of Wong and Chalom as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine one or more feature vectors from one or more image and use the one or more feature vector to calculate one or more motion vectors and generate a deformation field based on the one or more motion vector and one or more feature vectors to allow correction and analysis of the image to detect anomalies, diseases, etc.
Regarding claims 2, 11 and 16:
Wong and Chalom teaches wherein mapping the one or more feature vectors to one or more motion vectors using a machine learning based motion model comprises:
mapping each of the one or more feature vectors to the one or more motion vectors using information from the mapping of feature vectors determined from prior and/or future images of the one or more medical images (Wong [0192]-[0194], Chalom abstract [0028], [0033], figs. 3, 8 and 15, where the mapping is done from training and prediction).

Regarding claims 3 and 12:

mapping each respective feature vector to one or more motion vectors based on a relative time associated with the medical image from which the respective feature vector was determined (Wong [0192]-[0194]; Chalom abstract [0028], [0033], figs. 3, 8 and 15).
Regarding claims 4 and 13:
Wong and Chalom teaches wherein the one or more medical images comprises a plurality of medical images, and determining one or more feature vectors comprises:
encoding pairs of the plurality of medical images to determine the one or more feature vectors using an encoding network of the machine learning based motion model (Wong [0109], [0112]-[0113], [0131]- [0133], [0192], [0196]-[0197], [0201]-[0202]; Chalom abstract [0028], [0033], figs. 3, 8 and 15).

Regarding claim 6 and 18:
Wong and Chalom teaches wherein:
receiving one or more medical images of an anatomical structure comprises receiving a plurality of medical images; and
performing a medical imaging analysis task using the one or more deformation fields comprises performing image registration to align the plurality of medical images (Wong [0109], [0112]-[0113], [0131] - [0133], [0192], [0196]-[0197], [0201]-[0202]; Chalom abstract [0028], [0033], figs. 3, 8 and 15).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120010513 A1, hereinafter “Wong”) in view of Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) and in view of Vetter et al. (Linear Object and Image synthesis From a single Example Image, July 1997, hereinafter “Vetter”).
Regarding claims 5 and 17:
Wong in view of Chalom teaches all the limitations of this claim except wherein:
receiving one or more medical images of an anatomical structure comprises receiving a single medical image;
determining one or more feature vectors comprises sampling the one or more feature vectors from a prior distribution; and
performing a medical imaging analysis task using the one or more deformation fields comprises performing image synthesis to generate a generated medical image from the single medical image.
However, Vetter teaches a linear object classes and image synthesis from a single example image where a single image is used to is generated a medial image using image synthesis and prior vector field information (Vetter page 734 left column, page 735 last paragraph and page 738 section 3.3, and 5).
Therefore, taking the teachings of Wong, Chalom and Vetter as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate a medical image by performing synthesis on a single image using feature vector components of previous images, in order to obtain new view one only one image is available can be obtained.
Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120010513 A1, hereinafter “Wong”) in view of Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) and in view of Nayar et al. (US 20050275747 A1, hereinafter “Nayar”).
Regarding claims 7 and 19:
Wong in view of Chalom teaches all the limitations of this claim except wherein:
receiving one or more medical images of an anatomical structure comprises receiving a plurality of medical images; and
performing a medical imaging analysis task using the one or more deformation fields comprises performing sequence interpolation to generate a medical image temporally occurring between two images of the plurality of medical images.
However, Nayar in the same line of endeavor teaches wherein performing interpolation using two images to determine a third image wherein the third image show the position of a moving object in the third image wherein the third image is a temporal image showing the location of the object based on the first image taken before and after the third image (Nayar [0017], [0058], [0060], [0061], fig. 7).
Therefore, taking the teachings of Wong, Chalom and Nayar as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to generate an interpolated image based on two image taken at different time in order to determine what happened at time in between when the images were taken so that the image capturing device does not have the capacity to take too many images in very small time period thereby avoiding requiring larger storage and the camera to be very expensive.
Regarding claims 8 and 20:
Wong and Chalom teaches wherein:

performing a medical imaging analysis task using the one or more deformation fields comprises performing sequence extrapolation to generate a medical image temporally occurring after a last image of the plurality of medical images (Nayar [0017], [0058], [0060], [0061], fig. 7).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20120010513 A1, hereinafter “Wong”) in view of Chalom et al. (US 20170308992 A1, hereinafter “Chalom”) and in view of Ghafarianzadeh et al. (US 10176388 B1, hereinafter “Ghafarianzadeh”).
Regarding claims 9 and 14:
Wong in view of Chalom teaches all the limitations of this claim except wherein the machine learning based motion model comprises an encoding network, a temporal convolutional network, and a decoding network.
	However, Ghafarianzadeh teaches a machine learning based motion model that includes an encoder network, decoder network and may comprise one or more Long Short Term Memory (LSTM) layers between the encoder and decoder layers. The LSTM layers provide temporal information in addition to the spatial information of the encoder-decoder layers (Ghafarianzadeh abstract col. 3 lines 1-67, figs. 2, 3 and 5).
Therefore, taking the teachings of Wong, Chalom and Ghafarianzadeh as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a machine leaning that includes and encoder network, and decoder network and temporal convolutional network, since it is well-known in the art to use a machine 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 11, 2021